DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 30, 2021 was filed after the mailing date of the Non-Final Rejection on December 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 1, 4 and 5 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the terminal portion (301U-W) of the power distribution member (30U-W) and the terminal portion (291U-W) of the conductive member (29U-W) are disposed on a pedestal surface (51a) of the terminal block (51) on a side opposite to the fastening surface (11a), and are fixed by a fixing member (14U-W); 
the terminal block (51) is disposed outside the conductive member holder (60) in the radial-2-Patent Application No. 16/800,738Reply to Non-Final Office Action of December 9, 2021 direction, and includes a fixing portion (51b) fixed to the fastening surface (11a); 

the conductive member holder (60) is disposed between the fixing portion (51b) and the pedestal surface (51a) in the axial direction (see figs. 3 and 5 below) – 
in the combination as claimed.
Claims 4 and 5 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    594
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    516
    597
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834